DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on October 18, 2019, which has been entered.

Objections to Amendments – Formalities
The specification amendments filed on October 18, 2019 are objected to as failing to comply with 37 CFR 1.173(b)(1),(d) and (g). The precise point in the specification must be identified where any added or rewritten paragraph is located. Rewritten (i.e., amended) paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined.
In this case, the specification is not amended properly because:
The amendment instructs the insertion of a new paragraph, rather than instructing the amendment of the existing paragraph that contains the cross reference to related applications.
The amendment fails to properly identify the precise point in the specification where the amended paragraph is located. The amendment should identify the amended paragraph as being located (a) in column 1 under the heading CROSS REFERENCE TO RELATED APPLICATIONS, or (b) at column 1, lines 6-10.
The amendment fails to properly show changes made, via the required underlining and single brackets, relative to the paragraph found in the patent.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Original Disclosure – Definition
The instant application seeks reissue of Patent No. 10,137,042, which issued from Application No. 15/324,362, which was the national stage of International Application No. PCT/JP2015/003457. The “original disclosure” is the disclosure of International Application No. PCT/JP2015/003457 as filed on July 9, 2015. Any subject matter added to the disclosure 

Prohibition of New Matter
PCT Articles 19 and 34 provide for amendment during the international stage but prohibit amendments that go beyond the disclosure in the international application as filed. See PCT Article 19(2) and 34(2)(b).

35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Earlier-Concluded Examination
During the earlier examination of Application No. 15/324,362, an amendment was filed on February 14, 2018 that:
Added new claims 10-13, which required a controller comprising “at least one processor”. Claims 10, 11, 12 and 13 were renumbered as patent claims 8, 13, 9 and 14, respectively. Thus, patent claims 8, 9, 13 and 14 require “at least one processor”. This subject matter constitutes new matter with respect to the original disclosure because the original disclosure describes the use of “a processor” (see col. 11, ll. 11-14 of Patent No. 10,137,042), but does not provide support for the use of more than one processor as encompassed by the “at least one processor” limitation.
Added new claims 16 and 17, which required that the claimed first link is “directly connected to” the second and third wheels. Claims 16 and 17 were renumbered as patent claims 11 and 16, respectively. Thus, patent claims 11 and 16 require that the claimed first link is “directly connected to” the second and third wheels. This subject matter constitutes new matter with respect to the 
Amended new claim 9 (previously introduced by the January 6, 2017 amendment) to require that the claimed first wheel is a “non-driven wheel”, which claimed first wheel is located forward relative to the claimed second and third wheels. Claim 9 was renumbered as patent claim 12. Thus, patent claim 12 and amended reissue claim 12 both require that the claimed first wheel is a “non-driven wheel”. This subject matter constitutes new matter with respect to the original disclosure because the original disclosure describes (a) the front wheels 11 as driving wheels (see col. 4, ll. 12-14 of Patent No. 10,137,042), (b) the middle and rear wheels 12, 13 as trailing wheels rotated when the front wheels 11 are driven (see col. 4, ll. 18-23 of Patent No. 10,137,042), and (c) a possible alternative arrangement in which the middle wheels 12 or the rear wheels 13 are driving wheels (see col. 21, ll. 2-3 of Patent No. 10,137,042). However, in mentioning a possible alternative arrangement in which the middle wheels 12 or rear wheels 13 are driving wheels, the original disclosure does not provide support for the front wheels 11 being non-driven wheels.
Added new claims 18 and 19, which required that the claimed third linear motion actuator is connected to “a front end of the vehicle body” such that it extends and retracts between the claimed second link and “the front end of the vehicle body”. The subject matter of claim 19 was later incorporated into new claim 9 and claim 18 was rewritten in independent form. See the July 13, 2018 amendment. Claims 9 and 18 were renumbered as patent claims 12 and 17, respectively. Thus, patent claims 12 and 17 and amended reissue claims 12 and 17 require that the claimed third linear motion actuator is connected to “a front end of the vehicle body” such 

For these reasons, the amendments filed in Application No. 15/324,362 on February 14, 2018 and July 13, 2018 violated the prohibition of new matter pursuant to 35 USC 132(a).

New Matter Added During Present Examination
The preliminary amendment filed in the instant application on October 18, 2019 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons:
The amended paragraph of the specification (containing the cross reference to related applications) introduces a new incorporation by reference of the entirety of prior Application No. 15/324,362. An incorporation by reference added to a reissue application after the filing date of the patent for which reissue is sought constitutes an impermissible introduction of new matter. Any such incorporation by reference statement must be included in the original application as originally filed and cannot be added to the original application by way of reissue.
Amended reissue claim 17 recites “wherein one from among the first wheel, the second wheel, and the third wheel is a driving wheel” (ll. 13-14). This limitation encompasses an arrangement in which the claimed first wheel (i.e., the front 

For these reasons, the amendment filed in the instant application on October 18, 2019 violates the prohibition of new matter pursuant to 35 USC 132(a) and 35 USC 251(a).

Establishing Assignee’s Right to Take Action
This application is objected to under 37 CFR 1.172(a) as the assignees have not properly established their ownership interest in the patent for which reissue is being requested. An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). 
In this case, the reissue application consent of assignee documents filed on October 18, 2019 are incomplete because the each identify only one of the names of the patentees. Both documents should fully identify the names of the patentees, i.e., both consents should identify the patentees as both “THE UNIVERSITY OF TOKYO and TOYOTA JIDOSHA KABUSHIKI KAISHA”.
Further, the statements under 37 CFR 3.73(c) filed on October 18, 2019 are improper because they each state that one of the patentees is “the assignee of the entire right, title, and interest” in the patent for which reissue is sought. Since there are two patentees, there cannot be one patentee that is “the assignee of the entire right, title, and interest”. Rather, it appears to the examiner that the 3.73(c) statements should state that each patentee is “the assignee of an undivided interest in the entirety of” the patent for which reissue is sought. In such a case, each 3.73(c) statement must also identify the other assignee having an undivided ownership interest. See 37 CFR 3.73(c)(2) and MPEP 325, sections II and VIII. The use of Form PTO/AIA /96 is encouraged, which form includes a field for identifying the other assignee having an undivided ownership interest. 
Appropriate papers satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action.


Reissue Oath/Declaration
The reissue declarations by the assignees filed on October 18, 2019 are defective because they fail to properly identify the application to which they are directed. See 37 CFR 1.175(a), which requires compliance with 37 CFR 1.63. In this case, the declarations fail to state whether they are directed to the specification which “is attached hereto”, or the specification which “was filed on _________ as reissue application number _________”. Rather, this portion of the declarations has not been filled in.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-17 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claim 17 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is explained in item 10 above. 

Claim Construction
At least one claim term/limitation is construed by the examiner as follows to aid in comparing the teachings of the prior art to the claimed invention. Terms/limitations for which an express construction is not provided will be given their ordinary and customary meaning consistent with the specification. 

During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

An exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f). See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. 

Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
In this case, claims 8, 9, 13 and 14 require “at least one processor” that is “configured to control a length of” the claimed actuators. Claims 8, 9, 13 and 14 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is shown that the claimed processor is a generic placeholder for a special purpose processor that executes a special algorithm defined by special computer programming.

Accordingly, the examiner finds that:
The claimed processor is defined in terms of the functions/operations it performs, i.e., controlling the lengths of the claimed actuators.
A general purpose processor running general purpose programming is not capable of performing the specific functions/operations claimed. When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer system comprising a general purpose processor since the claimed functions are not coextensive with a general purpose computer system comprising a general purpose processor. 
The claimed processor is a generic placeholder for a special purpose processor that executes a special algorithm defined by special computer programming in order to perform the claimed functions/operations, i.e., controlling the lengths of the claimed actuators.
The applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming of a special algorithm for execution by the claimed processor, which enables the processor to perform the particular functions/operations required by claims 8, 9, 13 and 14

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s). In this case, the claimed processor is not defined in terms of specific structure but rather in terms of the functions/operations it performs, i.e., controlling the lengths of the claimed actuators.

Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s). In this case, the claimed processor is not defined in terms of sufficient structure for performing the claimed functions/operations. Rather, the claimed processor is a generic placeholder for a special purpose processor that executes a special algorithm defined by special computer programming in order to perform the claimed functions/operations, i.e., controlling the lengths of the claimed actuators. See the explanation above.

Because the limitations required by claims 8, 9, 13 and 14 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that the claimed processor coupled with the claimed functions/operations it performs invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.

The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that a person of ordinary skill in the art (POSITA) will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.

Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed processor is the processor described in a general way at col. 11, ll. 11-33 of Patent No. 10,137,042. However, the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of a special purpose processor, or (b) the specific programming (i.e., the algorithm) required to transform a general purpose processor into the claimed special purpose processor for performing the claimed functions.

As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. With respect to claims 8, 9, 13 and 14, the specification must sufficiently disclose an algorithm to transform a general 

In this case, the applicant’s original disclosure provides an explanation of at least some of the functions to be performed by the claimed processor, i.e., the generic placeholder, but fails to describe the particular algorithm required to transform a general purpose processor into a special purpose processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. Merely mentioning that a computer program or software will be used does not constitute a sufficient disclosure of the special purpose program/software required to implement the claimed invention.

Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor and the special computer programming executed by the processor) that corresponds to the claimed processor, i.e., the generic placeholder, and that performs the claimed functions. Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below. See MPEP 2181, sections II-IV.

If the applicants do not intend to have the above-discussed limitations of claims 8, 9, 13 and 14 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).

The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3: Claims 3-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Claim 6 requires that the third actuator includes a rotation mechanism that drive rotation of the second links. The original disclosure mentions such a construction in a general way. See col. 10, ll. 10-29 of Patent No. 10,137,042. A schematic illustration is provided in Fig. 7. However, the original disclosure fails to describe any specific structure of the claimed rotation mechanism, or any specific structure that interconnects the claimed rotation mechanism with the second links. Absent such a disclosure of the necessary structure, the original disclosure fails to reasonably convey that the inventors had possession of the claimed invention, and fails to enable POSITA to make and/or use the invention.

GROUND 4: Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 8, 9, 13 and 14 require “at least one processor” that is “configured to control a length of” the claimed actuators. As explained above, the claimed processor coupled with the 
Computer-implemented functional claim language must be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a). When the specification fails to demonstrate that the applicant possessed the full scope of the invention recited in the claims and/or fails to enable the full breadth of the claims, the specification provides inadequate support for the claims under 35 U.S.C. 112(a). See MPEP 2161.01.
The written description requirement requires a description of an invention, not an indication of a result that one might achieve if one made that invention. Problems satisfying the written description requirement often occur when claim language is generic or functional, or both. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, i.e., an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries. Similarly, the written description requirement is not satisfied when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, simply restating the functions recited in the claims is not necessarily sufficient. The algorithm or steps/procedure taken to perform the functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. See MPEP 2161.01, section I.
To satisfy the enablement requirement of 35 U.S.C. 112(a), the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover all devices or structures that perform the recited function. Applicants who present such broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification. See MPEP 2161.01, section III.

In this case, the applicant’s original disclosure fails to describe the particular algorithm required to transform a general purpose processor into a special purpose processor for performed the functions required by claims 8, 9, 13 and 14. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently describe how the claimed functions are performed, i.e., how the intended results are achieved, because the applicant’s disclosure fails to sufficiently disclose the structure (i.e., the special purpose processor and the special computer programming executed by the processor) that is required to practice the claimed invention. Accordingly, claims 8, 9, 13 and 14 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.

GROUND 5: Claims 8, 9 and 11-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter that is not supported by the original disclosure. 
Claims 8, 9, 11, 12, 13, 14 and 16 recite new matter for the reasons explained in item 8 above.
Claim 15 is included in this rejection because it depends from claim 12.
Claim 17 recites new matter for the reasons explained in items 8 and 10 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 6:  Claims 2-6 and 8-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 2, the plural terms “the first wheels, the second wheels, the third wheels, the first linear motion actuators, and the second linear motion actuators” (ll. 1-3) lack proper antecedent basis. Note that claim 1 introduces a singular first wheel, second wheel, third wheel, first linear motion actuator, and second linear motion actuator.
	Claim 2 requires that “the first wheels, the second wheels, the third wheels, the first linear motion actuators, and the second linear motion actuators…are driven independently” (ll. 1-4). This contradicts the definition of the second and third wheels in claim 1 as being “non-driven wheels” (claim 1, l. 13). That is, the second and third wheels cannot be both “non-driven” and “driven independently”.
	In claims 3-6, 8 and 10, the term “the actuator” (claims 3-6, l. 1; claim 8, l. 4; claim 10, l. 3) is indefinite because claim 1 introduces three actuators. The term “the actuator” is ambiguous because it could refer to a particular one of the actuators of claim 1, or it could refer to any one of the actuators of claim 1, or it could refer to plural of the actuators.
	In claim 3, the term “the right and left second links” (l. 2) lacks proper antecedent basis. Note that claim 1 introduces a singular second link.

Claim 9 is included in this rejection because it depends from claim 8.
Claims 11 and 16 require that the claimed first link is “directly connected to” the second and third wheels. The original disclosure describes the middle and rear wheels 12, 13 as rotatably attached to the lower links 25, and describes the lower links 25 as connected to the wheels 12, 13 (see col. 7, ll. 7-27 of Patent No. 10,137,042). The claimed direct connection appears to be inconsistent with the disclosure of a rotatable connection, which requires intermediary components for allowing rotation of the wheels 12, 13 relative to the links 25.
	In claims 12, 13 and 15, the term “the actuator” (claim 12, l. 17; claim 13, l. 4; claim 15, l. 3) is indefinite because claim 12 introduces three actuators. The term “the actuator” is ambiguous because it could refer to a particular one of the actuators of claim 12, or it could refer to any one of the actuators of claim 12, or it could refer to plural of the actuators.
Claim 14 is included in this rejection because it depends from claims 12 and 13.
	In claim 17, the term “the actuator” (l. 15) is indefinite because claim 17 introduces three actuators. The term “the actuator” is ambiguous because it could refer to a particular one of the actuators of claim 17, or it could refer to any one of the actuators of claim 17, or it could refer to plural of the actuators.

GROUND 7:  Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8, 9, 13 and 14 require “at least one processor” that is “configured to control a length of” the claimed actuators. As explained above, the claimed processor coupled with the claimed functions/operations it performs invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure fails to describe the particular algorithm required to transform a general purpose processor into a special purpose processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. Merely mentioning that a computer program or software will be used does not constitute a 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor and the special computer programming executed by the processor) that corresponds to the claimed processor, i.e., the generic placeholder, and that performs the claimed functions.
Due to the failure to sufficiently disclose the required structure, claims 8, 9, 13 and 14 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Barchard”
US Patent No. 4,392,541

“Hester”
GB Publication No. 2 325 903 A

“Hori et al.”
US Publication No. 2004/0090034 A1

“Lindblom et al.”
DE Publication No. 2 352 907 A1 (with English translation)

“Meili”
CH Publication No. 355363 A (with English translation)

“Naamanka”
GB Publication No. 2 030 528 A

“Ross”
US Patent No. 4,056,158

“Sutton”
US Publication No. 2015/0374564 A1



AIA  – First to File
The claims of the present reissue application have an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 8:  Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al.
In the embodiment of Fig. 13, Hori et al. discloses a vehicle comprising: 
A first linear motion actuator 61 configured to be extendable and retractable and couple a first wheel 11a to a vehicle body 9. See ¶¶ 0093-0094, 0125, 0131. 
A second wheel 13a configured to be disposed at a back of the first wheel 11a, and a second linear motion actuator 63 configured to be extendable and retractable and couple the second wheel 13a to the vehicle body 9. See ¶¶ 0093-0094, 0125, 0131.
A third wheel 14a configured to be disposed at a back of the second wheel 13a, with a first link 2, 2C configured to couple the second wheel 13a to the third wheel 14a, a second link 24 configured to couple the first link 2, 2C to the vehicle body 9, and a third linear motion actuator 64 configured to change an angle between the vehicle body 9 and the second link 24. See ¶¶ 0093-0094, 0125, 0131.
With respect to the actuators 61-64 of the Fig. 13 embodiment, note that Hori et al. also discloses the use of hydraulic cylinder actuators 51-54 in the embodiments of Figs. 10-12. See ¶¶ 0119-0122.

Thus, with respect to claim 1, Hori et al. fails to disclose that the second wheel 13a and the third wheel 14a are non-driven wheels. However, the removal of a feature (i.e., the drive mechanism(s) for the second and third wheels 13a, 14a) with the consequent loss of its function is generally recognized to be within the level of ordinary skill in the art. POSITA would have been motivated to make such a modification in order to simplify the vehicle, reducing its complexity, maintenance requirements, weight and cost. Further, in making such a modification, POSITA would have appreciated the need to operate the vehicle such that one of the remaining driven wheels 11a, 12a remains in ground contact for propelling the vehicle (which is true of both driving configurations illustrated in Figs. 11A and 11B-12). While this modification may limit some of the vehicle’s functionality, the vehicle would nevertheless operate properly, and POSITA possesses the ability to balance design tradeoffs (e.g., increased functionality at the cost of increased complexity vs. reduced functionality with the benefit of reduced complexity).
It is further noted that the applicants disclose the use of both second and third wheels that are trailing (i.e., non-driven) wheels (see col. 4, ll. 18-23), and second or third wheels that are driven wheels (see col. 21, ll. 2-3). Thus, applicants’ disclosure treats driven wheels as simple substitutes for non-driven wheels. Accordingly, the claimed use of non-driven wheels does not constitute an unobvious distinction.
	With respect to claim 2, Hori et al. discloses first wheels 11a, second wheels 13a, third wheels 14a, first actuators 61 and second actuators 63 provided on right and left sides of the vehicle and driven/operated independently. See ¶ 0004, which discusses the prior art and explains that Hori et al. omits a specific discussion of the right side of the vehicle while explaining the structure on the left side of the vehicle.

	With respect to claim 7, Hori et al. discloses a vehicle with a driver’s cab. See Fig. 13. A similar cab 95c is illustrated in the prior art vehicle of Fig. 15 and discussed in ¶ 0004. POSITA would appreciate that such a driver’s cab is provided with a seat.

GROUND 9:  Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. in view of Hester.
See GROUND 8 for a discussion of Hori et al.
As noted in GROUND 8, with respect to claim 1, Hori et al. fails to disclose that the second wheel 13a and the third wheel 14a are non-driven wheels. 
Hester teaches a vehicle having a set of front wheels 7, 8 that are driven, and plural rear wheels 21, 29 that are not driven. See p. 3, l. 27 to p. 4, l. 12 (describing wheels 7, 8 as driven wheels), p. 5, ll. 10-28 (describing non-driven rear wheels 21), and p. 6, ll. 10-13 (describing non-driven rear wheels 29). Hester’s front wheels 7, 8 are mounted in a tandem configuration (see Figs. 1-2) similar to the wheels 11a, 12a of Hori et al. Hester’s wheels are also supported by pivotal linkages for enabling the vehicle to traverse uneven terrain and/or obstacles (see Figs. 1-2), which is also similar to Hori et al.
From the teachings of Hester, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hori et al. by driving only the front set of wheels 11a, 12a, while not driving the rear set of wheels 13a, 14a, in order to simplify the vehicle, reducing its complexity, maintenance requirements, weight and cost.
Further, as explained in GROUND 8, the removal of a feature (i.e., the drive mechanism(s) for the second and third wheels 13a, 14a) with the consequent loss of its function is generally recognized to be within the level of ordinary skill in the art, and POSITA possesses the ability to balance design tradeoffs (e.g., increased functionality at the cost of increased complexity vs. reduced functionality with the benefit of reduced complexity).
With respect to claims 2, 4, 5 and 7, see the discussion of Hori et al. in GROUND 8. Further, with respect to claim 7, Hester teaches a vehicle with a seat. See p. 3, ll. 24-25.

Hester teaches a tandem wheel configuration in which a carrier 5 has right side links coupled to and carrying two right wheels 7, 8 and left side links coupled to a carrying two left wheels 7, 8, with a common actuator 15 used to pivot the carrier 5 and its right and left side links relative to a vehicle frame 1. See Figs. 1-2; p. 3, l. 27 to p. 5, l. 8.
From this teaching of Hester, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hori et al. by replacing the two third linear motion actuators 64 (on the right and left sides) with a common/shared third actuator in order to simplify the vehicle, reducing its complexity, maintenance requirements, weight and cost.
While the vehicles of Hori et al. and Hester may have different intended applications, they are nevertheless analogous because they are both directed to the use of pivotal linkages and actuators for supporting wheels relative to a vehicle body/frame in order to enable the vehicle to traverse uneven terrain and/or obstacles.

GROUND 10:  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over either (a) Hori et al. in view of Sutton, or (b) Hori et al. in view of Hester and further in view of Sutton.
See GROUND 8 for a discussion of Hori et al. taken alone, and see GROUND 9 for a discussion of Hori et al. in view of Hester.
With respect to claim 6, Hori et al. teaches the use of linear actuators 61-64, and fails to teach the use of a rotational actuator(s). It is noted that the applicants disclose the primary use of linear actuators (see Figs. 1-6 and 8-21), but also disclose the use of a rotational actuator (see Fig. 7) as an equivalent alternative to the third linear actuator 26 (see col. 10, ll. 10-29).
Sutton also teaches the primary use of a linear actuator 80 (see Figs. 1-11), but also discloses the use of rotational actuators 102 (see Fig. 13) as an equivalent alternative to the linear actuator 80. See the discussion of the rotational actuators 102 in ¶ 0076.
	From the teachings of Sutton, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hori et al. by replacing 

Specification
The specification is objected to under 37 CFR 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to describe the second wheel 12 and/or the third wheel 13 as “non-driven” wheels (see claim 1, l. 13; claim 12, ll. 15-16). Note the term “trailing wheels” is used at col. 4, ll. 18-20. Appropriate correction is required.

The specification is objected to because:
At col. 14, l. 59, it appears that “ascends” should read “descends”. Note that “ascends” is inconsistent with the “down escalator” discussed at col. 14, ll. 44-59. 
The sentence located at col. 20, ll. 11-14 is confusing and does not conform to ordinary usage. For example, the phrase “turns a curb” is not normally used in describing vehicle operation. Further, it is unclear what is meant by “the ground is inclined to the side of the ground…”, and it is unclear what constitutes “an external side of the curbed ground”.
At col. 20, ll. 31 and 32, the term “welcab” is unconventional and does not conform to ordinary usage. If this is meant to refer to Toyota’s Welcab series of automobiles, then the term should be identified as such using proper capitalization as well as a generic descriptor. However, care should be taken so as not to introduce new matter.
At col. 22, l. 67, it appears that “extended” should read “retracted”. See col. 23, ll. 1-2.
Appropriate correction is required. 

All amendments to the specification must comply with 37 CFR 1.173(b)(1),(d) and (g).

Drawings
The drawings are objected to because: in Fig. 8, reference numbers 83R, 83L are used to designate both boxes labeled “SERVO AMPLIFIER” and boxes labeled “DRIVING UNIT”. The occurrences of 83R, 83L designating the boxes labeled “DRIVING UNIT” should be changed to 93R, 93L. See col. 10, l. 44.

The objections to the drawings will not be held in abeyance. All amendments must comply with 37 CFR 1.173(b)(3).

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Meili teaches a vehicle including front wheels 5 supported by front pivotal links 7 and front linear actuators 12, central wheels 3 coupled to rear wheels 6 by rear pivotal links 8, rear linear actuators 19 supporting the rear wheels 6, and third linear actuators 17 for pivoting the rear links 8 relative to the vehicle body. See Figs. 1-6. Meili states that all six wheels are preferably driven (see the line labeled by number 64 on p. 2), which allows for other configurations in which not all of the wheels are driven.

In the embodiment of Figs. 6-7, Naamanka teaches a vehicle including front and rear bogie wheel sets 10. The front bogie wheel set 10 includes first wheels supported by front pivotal links 7 and front linear actuators 8. The rear bogie wheel set 10 includes second wheels coupled to third wheels by first rear links (see Figs. 6-7), second rear links 7 pivotally coupling the first rear links to a vehicle body, and rear linear actuators 8 for pivoting the second rear links 7 relative to the vehicle body. 

In the embodiment of Figs. 5-6, Ross teaches a vehicle including front wheels 7 supported by front pivotal links 30 and front linear actuators 33, 33a, central wheels 9 coupled to rear wheels 11 by rear pivotal links 29, and rear linear actuators 12 for pivoting the rear links 29 relative to the vehicle body.

Barchard teaches a vehicle including front driven wheels 12, 13 supported by front pivotal links 14, 15 and front linear actuators (shown in Figs. 1-3 but not specifically discussed), central driven wheels 32, 33 supported by central linear actuators 41, 55, and rear non-driven wheels 16 supported by rear linear actuators (shown in Figs. 1-4 but not specifically discussed). See Figs. 1-4.

Lindblom et al. teaches a vehicle including front wheels 3, central wheels 11 coupled to rear wheels 11 by first rear links 9, 10, second rear links 4, 5 pivotally coupling the first rear links 9, 10 to a vehicle body, and rear linear actuators 18, 19 for pivoting the second rear links 4, 5 relative to the vehicle body. See Figs. 1-2.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.


Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /BMF/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.